United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3363
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Missouri.
                                       *
Rodney J. Long,                        *      [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: April 4, 2003

                                 Filed: April 15, 2003
                                  ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      After Rodney J. Long pleaded guilty to a drug conspiracy, the district court*
sentenced Long to sixty months imprisonment and five years supervised release.
Long began supervised release in December 2000. In September 2002, the court
revoked Long's supervised release and sentenced him above the Sentencing
Guidelines Chapter 7 recommended range to twenty-four months imprisonment.



      *
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
Long appeals this sentence, arguing the district court did not make specific factual
findings justifying its departure.

       Long's revocation sentence was proper. The district court not only considered
the policy statements, but made explicit findings about the sentence. The court
acknowledged the recommended range of four-ten months; noted Long's original
sentence was the result of a downward departure, see U.S.S.G. § 7B1.4, comment.
(n.4); and found Long had probably solicited others to testify falsely on his behalf at
the revocation hearing.

      We affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-